DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                     Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
2. Claims[1+2 +3, 4-19 and 21] rejected on the ground of nonstatutory double patenting as being unpatentable over claims [1+20,2-4,6-8,10-14,16,15,17-18,5 and 19]  of U.S. Patent No US. PAT. No. 10,440,242. Although the claims at issue are not identical, they are not patentably distinct from each other because  Claims[1+2 +3, 4-19 and 21] of the current application are an obvious variant and encompassed by claims [1+20,2-4,6-8,10-14,16,15,17-18,5 and 19]  of U.S. Patent No US. PAT. No. 10,440,242.
3.  Below are the table showing the conflicting claims:-

  US. 17/203262
US. PAT. No. 10,440,242
 Claim 1,  A camera module comprising: a housing comprising a through hole; a lens module disposed in the through hole; a connector penetrating the housing and extending to an outside from an inside of the 
Claim 2,  The camera module of claim 1, comprising a flexible substrate that electrically connects the first substrate and the 
Claim 3,  The camera module of claim 2, wherein the flexible substrate is coupled to a lower surface of the second substrate portion and to a side surface of the third substrate portion. 


Claim 1,  A camera module comprising: a housing comprising a through hole; a lens module disposed in the through hole; a connector penetrating the housing and extending to an outside from an inside of the second substrate unit disposed inside the housing and connected to the connector; and a flexible substrate for electrically connecting the first substrate unit and the second substrate unit, wherein the flexible substrate is coupled to a lower surface of the first substrate unit and a side surface of the second substrate unit, wherein the first substrate unit includes a first substrate portion and a second substrate portion electrically connecting to the first substrate portion; wherein the second substrate unit includes a third substrate portion and a fourth substrate portion electrically connecting the third substrate portion and the connector; and wherein the flexible substrate is coupled to a lower surface of the second substrate portion and to a side surface of the third substrate portion.
Claim 20,  The camera module of claim 1, wherein the first substrate portion includes a second substrate portion connects to the first substrate portion, wherein the third substrate portion includes a third connecting port connected to the second substrate portion through the flexible substrate and includes a third connecting port, and wherein the fourth substrate portion includes a fourth connecting port coupled to the third connecting port and connected to the connector.

Claim 4,  The camera module of claim 1, wherein the first substrate portion, the second substrate portion, the third substrate portion, and the fourth substrate portion are disposed in parallel. 

  Claim 2,  The camera module of claim 1, wherein the first substrate portion, the second substrate portion, the third substrate portion, and the fourth substrate portion are disposed in parallel.
Claim 5,  The camera module of claim 2, wherein the flexible substrate takes a shape of being bent three times. 

Claim 3, The camera module of claim 1, wherein the flexible substrate takes a shape of being bent three times.
Claim 6, The camera module of claim 5, wherein the area that is bent is formed with a round shape.
Claim 4, The camera module of claim 3, wherein the area that is bent is formed with a round shape.
Claim 7, The camera module of claim 1, comprising a first sealing member interposed between an outermost lens of the lens module and a lens barrel. 

Claim 6, The camera module of claim 1, comprising a first sealing member interposed between an outermost lens of the lens module and a lens barrel.
Claim 8, The camera module of claim 1, wherein the housing includes an upper housing coupled by the lens module and a lower housing penetrated by the connector, and a second sealing member is interposed between the upper housing and the lower housing. 

.Claim 7,  The camera module of claim 1, wherein the housing includes an upper housing coupled by the lens module and a lower housing penetrated by the connector, and a second sealing member is interposed between the upper housing and the lower housing.
Claim 9,  The camera module of claim 8, wherein the upper housing includes an EMI (Electro Magnetic Interference) shield can of metal material, and the EMI shield can is grounded through a coupling member of metal material coupling the upper housing and the lower housing. 

Claim 8, The camera module of claim 7, wherein the upper housing includes an EMI (Electro Magnetic Interference) shield can of metal material, and the EMI shield can is grounded through a coupling member of metal material coupling the upper housing and the lower housing.
Claim 10, The camera module of claim 1, wherein the housing includes a first coupling hole, and the first substrate unit includes: a second coupling hole disposed at the first substrate portion and corresponding to the first coupling hole; a first support coupling part including a support portion having a third coupling hole, and a coupling part extended from the support portion and coupled to the first coupling hole and to the second coupling hole; a fourth coupling hole disposed at the second substrate portion and corresponding to the third coupling hole; and a first coupling part coupled to the third coupling hole and to the fourth coupling hole. 

 Claim 10,  The camera module of claim 1, wherein the housing includes a first coupling hole, and the first substrate unit includes: a second coupling hole disposed at the first substrate portion and corresponding to the first coupling hole; a first support coupling part including a support portion having a third coupling hole, and a coupling part extended from the support portion and coupled to the first coupling hole and to the second coupling hole; a fourth coupling hole disposed at the second substrate portion and corresponding to the third coupling hole; and a first coupling part coupled to the third coupling hole and to the fourth coupling hole.
Claim 11,  The camera module of claim 10, wherein the coupling part is coupled to a first coupling hole with a first coupling torque, and the first coupling part is coupled to the third coupling hole with a second coupling torque greater than the first coupling torque.
Claim 11, The camera module of claim 10, wherein the coupling part is coupled to a first coupling hole with a first coupling torque, and the first coupling part is coupled to the third coupling hole with a second coupling torque greater than the first coupling torque.
Claim 12, The camera module of claim 1, wherein the first substrate portion includes a guide hole, and the housing includes a guide lug protruded inwardly and inserted into the guide hole to guide a coupling position of the first substrate portion. 

Claim 12, The camera module of claim 1, wherein the first substrate portion includes a guide hole, and the housing includes a guide lug protruded inwardly and inserted into the guide hole to guide a coupling position of the first substrate portion.
Claim 13, The camera module of claim 1, comprising a plate coupled by the connector, and the fourth substrate portion is connected to the connector by being accommodated into the plate. 

Claim 13,  The camera module of claim 1, comprising a plate coupled by the connector, and the fourth substrate portion is connected to the connector by being accommodated into the plate.
Claim 14,  The camera module of claim 13, wherein the plate includes a fifth coupling hole, wherein the second substrate unit includes: a sixth coupling hole disposed at the fourth substrate portion to correspond to the fifth coupling hole; a second support coupling part including a support portion having a seventh coupling hole and a coupling part extended from the support portion and coupled to the fifth coupling hole and the 

Claim 14,  The camera module of claim 13, wherein the plate includes a fifth coupling hole, wherein the second substrate unit includes: a sixth coupling hole disposed at the fourth substrate portion to correspond to the fifth coupling hole; a second support coupling part including a support portion having a seventh coupling hole and a coupling part extended from the support portion and coupled to the fifth coupling hole and the coupling hole; an eighth coupling hole disposed at the third substrate portion to correspond to the seventh coupling hole; and a second coupling part coupled to the seventh coupling hole and the eighth coupling hole.
Claim 15, The camera module of claim 1, wherein a substrate of the first substrate portion and a substrate of the second substrate portion are disposed by being spaced apart by 3-5 mm. 

Claim 16, The camera module of claim 1, wherein a substrate of the first substrate portion and a substrate of the second substrate portion are disposed by being spaced apart by 3-5 mm.
Claim 16,  The camera module of claim 12, wherein the coupling portion is coupled to the fifth coupling hole with a third coupling torque, and the second coupling part is coupled to the seventh coupling hole with a fourth coupling torque greater than the third coupling torque. 

 Claim 15, The camera module of claim 13, wherein the coupling portion is coupled to the fifth coupling hole with a third coupling torque, and the second coupling part is coupled to the seventh coupling hole with a fourth coupling torque greater than the third coupling torque.
Claim 17,  The camera module of claim 2, wherein the flexible substrate is formed with 

Claim 17, The camera module of claim 1, wherein the flexible substrate is formed with 
Claim 18,  The camera module of claim 1, wherein a gap between the first substrate portion and the second substrate portion and a gap between the third substrate portion and the fourth substrate portion are formed to be smaller than a gap between the second substrate portion and the third substrate portion.
Claim 18, The camera module of claim 1, wherein a gap between the first substrate portion and the second substrate portion and a gap between the third substrate portion and the fourth substrate portion are formed to be smaller than a gap between the second substrate portion and the third substrate portion.
Claim 19, The camera module of claim 3, wherein the flexible substrate includes a first bent portion, a second bent portion, and a third bent portion, which are bent areas by being mutually spaced apart, wherein the second bent portion is interposed between the first bent portion and the third bent portion. 

Claim 5., The camera module of claim 3, wherein the flexible substrate includes a first bent portion, a second bent portion, and a third bent portion, which are bent areas by being mutually spaced apart, wherein the second bent portion is interposed between the first bent portion and the third bent portion.

Claim 21,  A vehicle camera installed on a vehicle, wherein the vehicle camera comprises the camera module of claim 1. 

 Claim 19, A vehicle camera installed on a vehicle, wherein the vehicle camera comprises the camera module of claim 1.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



2. Claim(s) [20] is rejected is/are rejected under 35 U.S.C. 102 (a1) as being anticipated by  Bingle (US. 2006/0171704).

Re Claim [20], Bingle  discloses  a camera module (see fig. 11) comprising: a housing comprising a through hole (see 12a, 12b, 28,fig. 11, 28 being a through hole as depicted in fig. 11); a lens module disposed in the through hole (see 24 fig. 11); a connector penetrating the housing and extending to an outside from an inside of the housing (see 14 c fig. 11); a first substrate unit located inside the housing and having an image sensor mounted thereon (see 26a fig. 11); a second substrate unit disposed inside the housing and connected to the connector (see26 b fig. 11); and a flexible substrate for electrically connecting the first substrate and the second substrate unit. (see 27 fig. 11).
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
5. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AHMED A BERHAN/Primary Examiner, Art Unit 2698